DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 21-35 filed April 27, 2022 were examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed April 27, 2022 with respect to the rejection(s) of claims under 35 USC 102/103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Under 35 USC 102(a)(1), Bhardwaj is withdrawn in favor of Zhang as necessitated by amendment. All arguments hinged on Bhardwaj under 35 USC 102(a)(1) are rendered moot. All arguments hinged on Bhardwaj under 35 USC 103 relied upon Bhardwaj as the primary reference and are rendered moot. 
Double Patenting 
The undersigned examiner reserves the right to issue a non-statutory double patenting rejection should claim language evolve such that the instant claims are no longer patently distinct from claims issued in one or more parent patents.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 28 and 35 are rejected under 35 USC 102(a)(1) as being anticipated by Zhang et al., US 2009/0116698 “Zhang.”
Zhang teaches all the limitations of claims 21, 28 and 35. 
In Zhang see at least: (underlined art text is for reader convenience and emphasis)
Regarding claim 21: (Currently Amended) A method comprising:
receiving an image of a body of a user, the image captured at a point in time;
[0008] One embodiment of the present invention provides a system for recognizing and classifying clothes. During operation, the system captures at least one image of a clothing item. The clothing item may optionally be worn by a person. The system further determines a region on the captured image which corresponds to a torso and/or limbs. 
[0038] FIG. 1 illustrates exemplary modules of a clothes-recognition system in accordance with one embodiment of the present invention. The system can perform a number of image-processing and pattern-recognition functions as part of the color, texture, and pattern analysis. These functions include collar recognition, sleeve recognition, trousers-length recognition, belt recognition, button detection, and demographic recognition.
[0039] In order to recognize the clothes, such as shirts, which the customer is wearing, the system first detects the location of the clothes within an image. When the system is given an image of a person wearing clothes, the detection of shirts is equivalent to the detection of the torso part of the human body. In the fitting room of a clothing retail store, shoppers, wearing clothes, typically stand upright in front of a mirror. The present clothes-detection system captures a relatively large torso region from the person's image. Please note: Any image captured is at a point in time.
performing, by one or more processors, an analysis of the image, the analysis comprising extracting an image swatch from the image, the image swatch depicting one or more visual features of an item worn by the user at the point in time;
[0008] … The system also determines at least one color composition, texture composition, collar configuration, and sleeve configuration of the clothing item. Please note: color, texture, collar and sleeve are visual features.
[0011] In a variation of this embodiment, the system crops a set of image patches within the torso region of a number of clothing items, represents a respective patch in a multi-dimension vector, and generates a number of eigen patches by applying a principal component analysis (PCA) to the patches corresponding to different clothing items. Furthermore, determining the texture of the clothing item involves projecting a multi-dimension vector which represents a patch for the clothing item to the eigen patches and then building a histogram of the projected vectors associated with the patches for the clothing item. The system then compares the projected-vector histogram for the patches associated with the clothing item with those of different clothing items. Please note: Patches qualify as swatches.
[0064] FIG. 8 illustrates an exemplary computer system that facilitates a clothes-recognition system in accordance with one embodiment of the present invention. Computer system 802 includes a processor 804, a memory 806, and a storage device 808. Computer system 802 is coupled to a display 801 and a camera 803.
performing, by the one or more processors, an analysis of the image, the analysis comprising extracting multiple image swatches from the image, the multiple image swatches depicting one or more body parts of the user and one or more visual features of one or more items worn by the user on the one or more body parts at the point in time;
[0045] In the Eigen-Patch approach, instead of building histograms on the RGB values on each pixel, the system crops overlapping small image patches within the torso region and represents each patch by a multi-dimensional vector. In one embodiment, all the patches from all the clothes are stacked. The system then performs a Principal Component Analysis (PCA) to the feature stack to reduce the feature dimension and extract the most significant features from the clothes. PCA is a mathematical tool for statistical pattern recognition and its details are described in Fukunaga, K, "Introduction to Statistical Pattern Recognition," Elsevier 1990, which is incorporated by reference herein.
identifying, based on the one or more visual features, one or more fashion items having one or more pre-identified visual features that match at least one of the one or more visual features of the one or more items worn by the user, the one or more fashion items from an inventory of fashion items stored in a database record; and
[0033] One embodiment of the present invention provides a visual system that facilitates intelligent fashion exploration based on clothes recognition. The system can display images of others wearing outfits of both similar and different styles to the one being tried on by the person. The display can help the person determine whether the style she is trying on is close to a presentation of self that she would want to project. More specifically, embodiments of the present invention facilitate real-time clothes detection and recognition.
[0042] In one embodiment, the system uses color information for clothes matching. During operation, the system computes a color histogram in Red, Green, and Blue (RGB) channels from the segmented torso part. The system then compares the histogram with the histograms of other clothing items. The system further measures the similarity between two pieces of clothes by applying the .phi..sup.2 test between two histograms. The details of .phi..sup.2 tests can be found in Chernoff H, Lehmann E. L., "The use of maximum likelihood estimates in .phi.2 tests for goodness-of-fit," The Annals of Mathematical Statistics 1954; 25:579-586, which is incorporated by reference herein.
transmitting a communication to a device associated with the user, the communication including an indication of the one or more fashion items.
[0043] The system then retrieves the most similar and/or the most dissimilar clothes from the same category and display their images to the person for comparison. FIG. 3A illustrates a set of exemplary clothes-retrieval results based on color matching in accordance with one embodiment of the present invention.
[0064] FIG. 8 illustrates an exemplary computer system that facilitates a clothes-recognition system in accordance with one embodiment of the present invention. Computer system 802 includes a processor 804, a memory 806, and a storage device 808. Computer system 802 is coupled to a display 801 and a camera 803.
[0065] Storage device 808 stores code for an operating system 816, as well as applications 820 and 822. Also included in storage device 808 are clothes-recognition applications 818. During operation, clothes-recognition applications are loaded into memory 806. When processor 804 executes the corresponding code stored in memory 806, processor 804 performs the aforementioned analysis to the images captured by camera 803 and displays the matching clothing items on display 801.
Regarding claim 28: Rejection is based upon the disclosures applied to claim 21 regarding computing elements.
Regarding claim 35: Rejection is based upon the disclosures applied to claim 21 regarding computer memory.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 23, 27, 29, 30 and 34 are rejected under 35 USC 103 as being unpatentable over Zhang, US 2009/0116698, in view of Bhardwaj et al., US 2013/0085893 “Bhardwaj” IDS filed April 9, 2021.
Regarding claims 22 and 29: Rejections are based in part upon the teachings applied to claims 21 and 28 by Zhang and further upon the combination of Zhang-Bhardwaj. Although Zhang identifies one or more fashion items having a number of one or more pre-identified visual features that match at least one of the one or more visual features of the one or more items worn by the user, Zhang does not expressly mention the number exceeding a threshold. Bhardwaj on the other hand would have taught Zhang the use of a threshold metric.
In Bhardwaj see at least:
[Bhardwaj: 0029] Described in detail herein is an apparatus and method for extracting image feature data from an input image and various uses of the image feature data. Image feature data includes, but is not limited to, color histogram, pattern identification, dominant color, and/or orientation histogram corresponding to the input image. The input image comprises a photo taken by the user to capture at least a color and/or pattern, or an image included in a website or web page not affiliated with the e-commerce site or online marketplace. The extracted image feature data is used to provide recommendations of items offered for sale at an e-commerce site or online marketplace that match and/or complement the input image. The confidence level of the image feature data for the input image determines the particular type of image feature data of the inventory items to compare against. In some embodiments, user preference indications during viewing of the (initial) recommendation results facilitates re-ordering the item listing order of the recommendation results to better meet the user's actual interested feature(s) within the input image. In some embodiments, one or more sources are used to obtain current fashion trends and/or color combination data (e.g., purchasing behavior data, expert knowledge data, social network data). The fashion trends and/or color combination data are distilled into one or more complementary rules for use in determining complementary items to the input image.
[Bhardwaj: 0045] … In some instances, the inventory item is identified as being most similar to the query swatch based on the inventory item having a number (or a percentage) of visual features in common with the query swatch that exceeds a particular threshold value.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Bhardwaj, which identifies an inventory item as being most similar to the query swatch having a number of visual features in common that exceeds a threshold value, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bhardwaj to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 23 and 30: Rejections are based in part upon the teachings and rationale applied to the combination of Zhang-Bhardwaj noted above and further upon the combination of Zhang-Bhardwaj. 
In Zhang-Bhardwaj see at least: 
[Bhardwaj: 0029] … The extracted image feature data is used to provide recommendations of items offered for sale at an e-commerce site or online marketplace that match and/or complement the input image. [0109] Next at a block 1104, the complement module 320 determines rules (also referred to as correlation rules, complementary rules, or recommendation rules) based on the purchasing behavior data.
Regarding claims 27 and 34: Rejections are based in part upon the teachings and rationale applied to the combination of Zhang-Bhardwaj noted above and further upon Zhang-Bhardwaj:
In Zhang-Bhardwaj see at least:
[Bhardwaj: 0052] … All images of certain categories of inventory items (e.g., clothing, textiles, bedding, shoes, bags, etc.) are indexed based on their features/attributes such as, but not limited to, color distribution, dominant color, orientation histogram, pattern, item category, and the like. 
[0096] Accordingly, the image features (e.g., dominant color, color distribution, pattern, orientation, etc.) of the query image dictate what image features of the inventory images to compare against to obtain similarity scores between pairs of query image and an inventory image. FIG. 9A illustrates a high-level block diagram of the matching phase, in which the device machine 110/112 interfaces with the networked system 102 via a website 902 using a web browser. A query image 904 is sent to the networked system 102 to extract features from the query image. The networked system 102 uses the query image's extracted features to find matches to inventory images. The top matches are returned to the device machine 110/112 formatted in a match results web page.
Claims 24, 25, 31 and 32 are rejected under 35 USC 103 as being unpatentable over Zhang, US 2009/0116698, in view of Amacker et al., US 2013/0249937 “Amacker” IDS filed April 9, 2021. 
Rejections are based in part upon the disclosures applied to claims 21 and 28 by Zhang and further upon the combination of Zhang-Amacker. Although Zhang identifies fashion items on a model that represents the user, determines sleeve length, and pants length and shape of a collar, Zhang does not expressly mention identifying fashion items based in part upon spatial data indicating shape and/or dimension data of the body and rendering on a model of the user. Amacker on the other hand would have taught Zhang techniques that rely on body shape and/or dimensions for identifying fashion items rendered on a model of the user.
In Amacker see at least:
[Amacker: 0018] Image and/or other such information captured by one or more capture elements of a computing device can be used to determine various types of information. In the example state 200 of FIG. 2, for example, the captured data is analyzed to provide at least two types of information. First, at least one camera is used to capture a view of the user 206 of the device 202. The view of the user can be used for a variety of purposes, such as to perform facial recognition or user identification, as well as to determine the outline of the user's body in its current configuration relative to the computing device. Using the structured lighting reflections or other such information, three-dimensional point data can also be determined and analyzed to generate a model 208 of the body of the user that represents the current orientation of the user in three dimensions. Relying solely on two-dimensional information can make it difficult to determine when one of the user's arms is held towards the front or back of the user, for example. Further, analyzing full resolution image data can be very computationally intensive, which can provide a significant lag in motion detection. By using point data from structured lighting and determining a basic model 208 of the user's body, which can relatively accurately reflect motions of the user, gestures and motions can be determined in near real time that enable a user to provide input to the computing device.
[Amacker: 0029] … if the dimensions of the user are available and dimensions of the clothing item are available, such an approach also can help the user to determine the appropriate size of the item for the user, and the item can be rendered with the approximate dimensions so the user can also see how that particular size will look on the user (i.e., whether it will be too small, too long, etc.).
[Amacker: 0033] In order to provide more accurate views, a rendering engine can also utilize the shape 402 of the user as determined from the video feed or other such image information. For example, the skeletal information 404 can be used to quickly determine movements and positions, but the image information can provide a more accurate view of the shape of the user's body for the purpose of rendering the clothing to appear as if the user is actually wearing the    clothing. …
[Amacker: 0034] In addition to determining the orientation and shape of the user, however, a system or service can also analyze data for a clothing item in order to be able to render a view of that item that corresponds to the determined orientation and shape. In the example situation 420 of FIG. 4(b), for example, an image of a pair of pants 422 is illustrated that can be used with embodiments discussed herein. In order to facilitate analysis and/or rendering the pants can be displayed in an image with a transparent background or background that can relatively easily be removed from the image. In some embodiments, three-dimensional model information might be available such that the pants can be rendered, texture-mapped, shaded, or otherwise processed to correspond to the determined shape and orientation. Various other processes can be used as well as known in the visual arts for mapping clothing items to the shape of a character.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Amacker, which utilize body shape and/or dimensions to identify fashion items, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Amacker to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 26 and 33 are rejected under 35 USC 103 as being unpatentable over Zhang, US 2009/0116698, and Amacker, US 2013/0249937, as applied to claims 25 and 32, further in view of Bhardwaj, US 2013/0085893. 
Rejections are based in part upon the teachings and rationale applied to claims 23 and 32 by Zhang-Amacker and further upon the combination of Zhang-Amacker-Bhardwaj.  Although Zhang-Amacker identify one or more fashion items having a number of one or more pre-identified visual features that match at least one of the one or more visual features of the one or more items worn by the user, Zhang does not expressly mention determining attribute-value pair that characterizes the one or more items worn by the user. Bhardwaj on the other hand would have taught Zhang-Amacker such techniques.
In Bhardwaj see at least:
[Bhardwaj: 0029] Described in detail herein is an apparatus and method for extracting image feature data from an input image and various uses of the image feature data. Image feature data includes, but is not limited to, color histogram, pattern identification, dominant color, and/or orientation histogram corresponding to the input image. The input image comprises a photo taken by the user to capture at least a color and/or pattern, or an image included in a website or web page not affiliated with the e-commerce site or online marketplace. The extracted image feature data is used to provide recommendations of items offered for sale at an e-commerce site or online marketplace that match and/or complement the input image. The confidence level of the image feature data for the input image determines the particular type of image feature data of the inventory items to compare against. In some embodiments, user preference indications during viewing of the (initial) recommendation results facilitates re-ordering the item listing order of the recommendation results to better meet the user's actual interested feature(s) within the input image. In some embodiments, one or more sources are used to obtain current fashion trends and/or color combination data (e.g., purchasing behavior data, expert knowledge data, social network data). The fashion trends and/or color combination data are distilled into one or more complementary rules for use in determining complementary items to the input image.
[Bhardwaj: 0045] … In some instances, the inventory item is identified as being most similar to the query swatch based on the inventory item having a number (or a percentage) of visual features in common with the query swatch that exceeds a particular threshold value.
[Bhardwaj: 0052] … All images of certain categories of inventory items (e.g., clothing, textiles, bedding, shoes, bags, etc.) are indexed based on their features/attributes such as, but not limited to, color distribution, dominant color, orientation histogram, pattern, item category, and the like. 
[0096] Accordingly, the image features (e.g., dominant color, color distribution, pattern, orientation, etc.) of the query image dictate what image features of the inventory images to compare against to obtain similarity scores between pairs of query image and an inventory image. (Please note: referring to attribute pairs.) FIG. 9A illustrates a high-level block diagram of the matching phase, in which the device machine 110/112 interfaces with the networked system 102 via a website 902 using a web browser. A query image 904 is sent to the networked system 102 to extract features from the query image. The networked system 102 uses the query image's extracted features to find matches to inventory images. The top matches are returned to the device machine 110/112 formatted in a match results web page. Please note: 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Bhardwaj, which identifies one or more fashion items based upon attribute value pair that characterizes one or more items worn by the user, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bhardwaj to the teachings of Zhang-Amacker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0020482 (Coulter) “Methods and Systems for Selling Apparel,” discloses: Methods, systems, and articles of manufacture consistent with the present invention provide garments that can visually enhance characteristics of a person's body shape. A person's body shape information is analyzed to identify at least one figure characteristic of the body shape, such as broad shoulders. A garment is recommended that visually enhances the at least one figure characteristic. For example, the garment can visually reduce the breadth of the person's broad shoulders.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 14, 2022